18 Ill. App. 2d 540 (1958)
152 N.E.2d 602
Milton Walton, Appellant,
v.
Winter & Hirsch, Inc., Appellee.
Gen. No. 47,355.
Illinois Appellate Court  First District, First Division.
June 30, 1958.
Released for publication September 29, 1958.
Johnson & Brigham (Tremayne E. Brigham, and Arnim Johnson, of counsel) for appellant.
Hirsch & Persky (Melvin B. Lewis, of counsel) for defendant-appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE McCORMICK.
Appeal dismissed.
Not to be published in full.